Citation Nr: 0210961	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  96-04 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for developmental bruxism 
and temporomandibular joint (TMJ) pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from April 1986 to June 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The veteran's claim is currently 
under the jurisdiction of the RO in Anchorage, Alaska.


FINDINGS OF FACT

1.  The veteran's bruxism is a developmental defect which 
existed prior to her period of service.

2.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran has a current 
diagnosis of temporomandibular joint (TMJ) dysfunction or 
pathologic condition.


CONCLUSION OF LAW

Service connection for developmental bruxism and TMJ pain is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001)).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to notice and 
the duty to assist.

Regulations implementing the VCAA have now been published.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  [The Board notes that 
there have been two cases of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Dyment v. 
Principi, 287 F.3d 1377 (2002) and Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002) that have held to the 
contrary, i.e., that the "duty to assist" provisions of 
Section 3(a) of the VCAA do not have retroactive effect.  
Nevertheless, the Board remains bound by VAOPGCPREC 11-2000, 
which held that they do.]  Regardless, the applicability of 
the VCAA in the instant case is a moot point, as all 
pertinent mandates of the VCAA and implementing regulations 
have been satisfied.  

The veteran was notified via rating decision dated in January 
1995, statement of the case dated in November 1995, and 
supplemental statements of the case dated in October 1996, 
December 1998, July 2000, and January 2002 as to why her 
claim was denied.  

The RO has obtained the veteran's service and post-service 
treatment records.  She has not identified any pertinent 
medical records which remain outstanding.  She has been 
afforded VA examinations.  No further assistance to the 
veteran in the development of evidence is required.  

Where there has been substantial compliance with the VCAA and 
the implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

The veteran's service medical records reveal that she 
complained of left-side TMJ pain in December 1987, 
characterized by sporadic episodes for 4 to 6 weeks.  No 
prior history of TMJ pain was reported until the previous 
month.  The remainder of the veteran's service medical 
records are devoid of findings reflective of either 
complaints of and/or diagnoses concerning TMJ-related 
problems.  

On July 1994 VA examination, the veteran was able to open her 
mouth three finger-breadths wide; however, she indicated that 
this gave her difficulty in her jaws.  The examiner indicated 
that this was due to a lack of cooperation rather than 
inability.  A TMJ disorder was not diagnosed.  

On December 1995 VA dental examination the veteran indicated 
that she did not have a history of trauma to her teeth or 
temporomandibular (TM) joints during her period of military 
service.  She noted that she was treated in December 1987 
while in the military but not thereafter during her period of 
service.  The veteran did report having one episode of TM 
joint pain in October 1993 that resolved without treatment in 
10 days.  Examination showed no clicking or other joint 
sounds.  Normal range of motion of mandible with stable 
occlusion was noted.  Also, no pain in the TM joint or 
muscles of mastication was observed.  The diagnosis was 
infrequent episodes of TM joint pain not related to third 
molar extraction surgery while in military service.  

At her hearing before a RO hearing officer in April 1996 the 
veteran testified that her problems associated with TMJ began 
in approximately 1987, at which time she experienced jaw 
locking for 8 to 10 days.  She added that this problem again 
occurred last August or September, but that she was not 
afforded medical treatment at that time.  She added that 
between 1987 to 1995 she was treated for problems associated 
with tooth pain.  

On September 1998 VA dental examination, in addition to what 
was reported on VA dental examination in December 1995, the 
examiner noted that the veteran alluded that the cause of her 
TMJ symptomatology was related to a back-neck injury suffered 
in a 1992 skiing accident.  The Board observes at this 
juncture that the record is devoid of any medical opinion 
which goes to substantiate the veteran's assertion.  On 
examination, no functional impairment due to loss of motion 
and masticatory function loss was observed.  Panoramic X-ray 
views showed normal appearing dentition and joint structure.  
Minor crepitus at the left TMJ joint space was indicated with 
no clicking or popping apparent.  Movement and function were 
reported as normal.  Pain was noted to be experienced by the 
veteran in extruded movements only.  Clinical examination 
also revealed facets of bruxism on all appropriate surfaces 
of teeth.  The examiner diagnosed that mild predominately 
left-sided TMJ symptomatology was caused by the veteran's 
bruxism habits.  No evidence of traumatic etiology in service 
was indicated.   

In July 2000, the veteran submitted photocopies of several 
medical treatises concerning TMJ.  None of the treatises is 
specific as to the veteran or her medical history.

A May 2000 VA medical telephone triage report shows that 
while the veteran complained of jaw pain for two days, she 
refused an opportunity to be seen at a VA clinic.  

By letter dated in August 2001 the veteran was requested to 
identify the names, addresses, and approximate dates of 
treatment for all healthcare providers who may have 
additional records pertaining to her claim.  She did not 
respond to the letter.  

Pursuant to a May 2001 Board remand, the veteran was examined 
by an oral surgeon.  Review of the examination report, dated 
in December 2001, shows that all of the veteran's past 
medical records were reviewed by the examiner.  The report 
noted that panoramic X-ray findings accomplished about one 
week prior to the examination showed no obvious pathology to 
the temporo-mandibular joint space.  Significant examination 
findings were noted by the examiner to be limited to a 
moderate generalized wear to the cusps of all teeth and a 
two-millimeter positioning of the mandibular midline to the 
right of the maxillary midline.  The remainder of the 
veteran's examination was noted to reveal completely healthy 
bone, teeth and tissues as well as normal function of the TMJ 
bilaterally.  Considerable improvement in the veteran's 
overall maximum opening was noted since the time of the 1998 
VA dental examination.

The examiner noted a past medical history of bruxism habit 
(which he defined as abnormal wearing of the teeth due to 
excessive grinding), resulting in moderate wear on the 
occlusal surfaces.  The examiner acknowledged orthodontic 
treatment both before and during the veteran's period of 
active service and stated that the veteran's history of 
orthodontic treatment corrected the veteran's occlusion prior 
to her active duty.  He noted that no TMJ symptomatology 
occurred during the period of inservice orthodontic 
treatment.  He opined that the stress on the veteran's TM 
joints began even prior to her initial orthodontic treatment.  
The examiner also opined that he suspected that any etiology 
of the veteran's temporo-mandibular joint symptoms began 
during her occlusion during her adolescent years and well 
prior to her period of active duty.  He added that the 
veteran's temporo-mandibular joint symptoms during her period 
of service were more than likely part of normal, natural 
progression and did not manifest themselves until 1987 in any 
way, even with orthodontic treatment.  The examiner added 
that a diagnosis of temporo-mandibular joint dysfunction 
could hardly be made from her active duty records.  It was 
further noted by the examiner that the veteran's present 
clinical and radiographic examination findings revealed no 
abnormal wear or other abnormal findings within the temporo-
mandibular joint complex.  The Board finds particularly 
noteworthy that the examiner further opined that at the time 
of the examination no direct evidence of TMJ dysfunction or 
pathologic condition was evident.  He added that the 
occasional bilateral muscle pain of the veteran can be 
substantiated by her long-standing developmental 
malocclusion, which existed prior to her active duty service.  

Laws and Regulations

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

A regulatory presumption of soundness provides that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment. 38 C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time of 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors. 38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable regulations.  38 
C.F.R. § 3.303(c). VAOPGCPREC 82-90 provides that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin.  The precedent 
opinions of the VA General Counsel are binding on the Board.  
38 U.S.C.A. § 7104.  The Board observes that the pertinent 
distinction between congenital or developmental "disease" 
and "defect" in the VA disability compensation scheme as 
discussed in VAOPGCPREC 82-90, has been relied on in 
precedent decisions.  See, e.g., Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The evidence shows that the veteran has a medical history of 
bruxism and complaints regarding TMJ-related pain both before 
and during active service, as well as following her service 
separation.  However, the record is clearly negative for 
direct evidence of current TMJ dysfunction or pathologic 
condition.  On the most recent VA examination, conducted in 
December 2001, direct evidence of TMJ dysfunction or 
pathologic condition was not shown to be manifested.  The 
examiner summarized the examination results by stating that 
clinical and radiographic findings revealed no abnormal wear 
or other abnormal findings within the tempora-mandibular 
complex.  He further opined that there was no direct evidence 
of TMJ dysfunction or pathologic condition.  

The Board finds that the December 2001 VA examination report 
and medical opinion constitute highly probative evidence 
against the veteran's claim.  The report states that the 
veteran's medical records were reviewed, and in fact it 
refers to findings in her charts.  Moreover, the opinion 
includes a detailed explanation with references to specific 
facts in the medical record.

The Board notes that it may place greater weight on one 
medical professional's opinion over another's, depending on 
factors such as the reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Further, it 
is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no claim of or proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As there is no medical evidence that the veteran currently 
suffers from TMJ dysfunction or pathologic condition, the 
claim must be denied.

In addition, the Board finds that December 2001 VA 
examination report, which indicates that the veteran's 
bruxism condition pre-existed her service, constitutes clear 
and unmistakable evidence that it existed before her 
acceptance and enrollment.  38 C.F.R. § 3.304.  However, 
there is no evidence, such as treatment records or a medical 
opinion, that her bruxism condition was aggravated during her 
period of service.  Furthermore, the December 2001 VA 
examination report, which includes a review of the entire 
medical record, clearly addresses the veteran's bruxism as a 
developmental defect (the report indicates that the veteran's 
bruxism resulted in "developmental occlusion").  Therefore, 
she cannot receive service connection for this disorder.  See 
38 U.S.C.A. § 3.303(c).  

The veteran has opined that she suffers from TMJ-related 
problems which are essentially related to her period of 
service.  As a layperson, she is not competent to opine 
regarding the etiology of a disease or disability.  See 
Espiritu, supra.  Therefore, her own contentions do not 
constitute probative evidence in support of her claim.  The 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.  


ORDER

Service connection for developmental bruxism and TMJ pain is 
denied.



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

